EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Piotrowski on 3/10/2022.
The application has been amended as follows: 
Claim 9 is cancelled.
Claims 1–8 and 10–11 are amended consistent with the attached proposed amendments stamped "OK TO ENTER: /M.L.C./" 
Reasons for Allowance
Claims 1–8 and 10–11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at the method comprises the step of: printing, with a fused deposition modeling 3D printer, during a printing stage, a 3D printable material to provide a 3D item, wherein an electrically conductive wire and at least one electronic component in electrically conductive contact with the electrically conductive wire are embedded within the 3D printable material, and wherein the printed 3D item comprises at least one electrically conductive coil comprised of the electrically conductive wire. 


US 20160136887's disclosure in [0253] As with batteries, photovoltaic or solar cells rely on multilayered geometries for their function. Along with batteries, all, some or combination of these layers could be incorporated into a single filament. Such a filament could be created through extrusion, merging with other filament or it could be 3D printed. This filament, depending on its composition could be used to print a fully functioning battery or solar cell or it could be used to aid in the manufacturing process of printing such a device. Filament merging devices have the potential to produce these layers for a functioning product without the need for subsequent 3D printing.
US 20180117841's [0030]'s contemplation that other electrical components (e.g., resistors, capacitors, etc.) may be extruded through heads 22, 28 and/or automatically picked-and-placed (e.g., via attachments associated with heads 22 and/or 28) during discharge of fibers.
US 20130170171's (of record) method in Figure 1.
US 20180050486 teaches pick and place at [0007].
US 20160052208's [0275]'s discussion of when the print was complete, some support material was removed, and the battery and LED were pressed into place by hand.
JP2018512302's (of record) Figure 3 illustrating a change in material properties.
However, the prior art of record fails to provide any teachings, suggestions, motivations, or other rationales to arrive at the method comprises the step of: printing, with a fused deposition modeling 3D printer, during a printing stage, a 3D printable material to provide a 3D item, wherein an electrically conductive wire and at least one electronic component in electrically conductive contact with the electrically conductive wire are embedded within the 3D printable 
Therefore, claim 1 is allowed. 
Dependent claims 2–8 and 10–11 are allowed for the same reasons via their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Claims 1 – 8 and 10 – 11 are allowed. Applicant's remarks filed on 02/06/2020 are persuasive to the extent they conform to the reasons for allowance identified above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                            



/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743